
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.43


Aspen Technology, Inc.

Terms and Conditions of Stock Option Agreement
Granted Under 2010 Equity Incentive Plan


        1.    Grant of Option.    

        These terms and conditions together with the notice of grant of stock
option (the "Notice") set forth on the cover page to which they are attached
constitute an Agreement evidencing the grant by Aspen Technology, Inc., a
Delaware corporation (the "Company"), on the grant date set forth in the Notice
(the "Grant Date") to the employee named in the Notice (the "Participant"), of
an option to purchase, in whole or in part, on the terms provided herein and in
the Company's 2010 Equity Incentive Plan (the "Plan"), the number of shares (the
"Shares") of common stock, $0.10 par value per share, of the Company ("Common
Stock") set forth on the Notice, at a strike price set forth per Share set forth
in the Notice. Unless earlier terminated, this Agreement shall expire at
5:00 p.m., Eastern Time, on the Expiration Date set forth in the Notice (the
"Final Exercise Date").

        To the extent permitted by the Code (as defined below) and designated in
the Notice, it is intended that the option evidenced by this Agreement shall be
an incentive stock option as defined in Section 422 of the Internal Revenue Code
of 1986, as amended, and any regulations promulgated thereunder (the "Code") or
a nonqualified stock option, to the extent designated in this Notice.

        2.    Vesting Schedule.    

        The options granted hereunder will vest according to the schedule set
forth on the Notice. The right of exercise shall be cumulative so that to the
extent the option is not exercised in any period to the maximum extent
permissible it shall continue to be exercisable, in whole or in part, with
respect to all Shares for which it is vested until the earlier of the Final
Exercise Date or the termination of this Agreement under Section 3 hereof or the
Plan.

        3.    Exercise of Option.    

        (a)   Form of Exercise.    Each election to exercise this Agreement
shall be in the manner permitted by the Company's third party stock incentive
plan administrator. If no such third party administrator is administering the
Plan at such time, such election shall be in writing, signed by the Participant
and received by the Company at its principal office, accompanied by this
Agreement and payment in full in the manner provided in the Plan, or as
otherwise provided in the Plan. The Participant may purchase less than the
number of shares covered hereby, provided that no partial exercise of this
Agreement may be for any fractional share.

        (b)   Continuous Relationship with the Company Required.    Except as
otherwise provided in this Section 3, this Agreement may not be exercised unless
the Participant, at the time he or she exercises this Agreement, is, and has
been at all times since the Grant Date, an employee or officer of, or consultant
or advisor to, the Company or any parent or subsidiary of the Company as defined
in Section 424(e) or (f) of the Code (an "Eligible Participant").

        (c)   Termination of Relationship with the Company.    If the
Participant ceases to be an Eligible Participant for any reason, then, except as
provided in paragraphs (d) and (e) below, the right to exercise this Agreement
shall terminate three months after such cessation (but in no event after the
Final Exercise Date), provided that this Agreement shall be exercisable only to
the extent that the Participant was entitled to exercise this Agreement on the
date of such cessation. Notwithstanding the foregoing, if the Participant, prior
to the Final Exercise Date, violates the non-competition or confidentiality
provisions of any employment contract, confidentiality and nondisclosure
agreement or other agreement between the Participant and the Company, the right
to exercise this Agreement shall terminate immediately upon such violation.

        (d)   Exercise Period Upon Death or Disability.    Unless otherwise
agreed by the Company and the Participant, if the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the

--------------------------------------------------------------------------------




Code) prior to the Final Exercise Date while he or she is an Eligible
Participant and the Company has not terminated such relationship for "cause" as
specified in paragraph (e) below, this Agreement shall be exercisable, within
the period of eighteen months following the date of death, or one year following
the date of disability, of the Participant, by the Participant (or in the case
of death by an authorized transferee), provided that this Agreement shall be
exercisable only to the extent that this Agreement was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this Agreement shall not be exercisable after the Final Exercise Date.

        (e)   Termination for Cause.    If, prior to the Final Exercise Date,
the Participant's employment is terminated by the Company for Cause (as defined
below), the right to exercise this Agreement shall terminate immediately upon
the effective date of such termination of employment, unless otherwise agreed by
the Company and the Participant. If the Participant is party to an employment or
severance agreement with the Company that contains a definition of "cause" for
termination of employment, "Cause" shall have the meaning ascribed to such term
in such agreement. Otherwise, "Cause" shall mean (i) any willful failure by the
Participant, which failure is not cured within 30 days of written notice to the
Participant from the Company, to perform his or her material responsibilities to
the Company, or (ii) willful misconduct by the Participant that affects the
business reputation of the Company, in either case as determined by the Company,
which determination shall be conclusive.

        4.    Tax Matters.    

        (a)   Withholding.    No Shares will be issued pursuant to the exercise
of this Agreement unless and until the Participant pays to the Company, or makes
provision satisfactory to the Company for payment of, any federal, state or
local withholding taxes required to be withheld in respect of this Agreement.

        (b)   Disqualifying Disposition.    To the extent the option is an
incentive stock option, if the Participant disposes of Shares acquired upon
exercise of this Agreement within two years from the Grant Date or one year
after such Shares were acquired pursuant to exercise of this Agreement, the
Participant shall notify the Company in writing of such disposition.

        5.    Nontransferability of Option.    

        This Agreement may not be sold, assigned, transferred, pledged or
otherwise encumbered by the Participant, either voluntarily or by operation of
law, except by will or the laws of descent and distribution, and, during the
lifetime of the Participant, this Agreement shall be exercisable only by the
Participant.

        6.    Provisions of the Plan.    

        This Agreement is subject to the provisions of the Plan.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.43



Aspen Technology, Inc. Terms and Conditions of Stock Option Agreement Granted
Under 2010 Equity Incentive Plan
